LUCERO, J.,
responding to the dissent from denial of rehearing en banc.
I write briefly to respond to my dissenting colleagues’ arguments that en banc review was appropriate in this case. In doing so, I note that a potential circuit split, in and of itself, is not a reason to grant en banc review under our local rules. See 10th Cir. R. 35.1(A) (“En banc review *961is an extraordinary procedure intended to focus the entire court on an issue of exceptional public importance or on a panel decision that conflicts with a decision of the United States Supreme Court or of this court ” (emphasis added)).
Regardless, the panel opinion does not create a circuit split with the Fifth Circuit decision in LLEH, Inc. v. Wichita County, 289 F.3d 358 (5th Cir.2002). Three weeks after the LLEH decision, the Supreme Court handed down City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 122 S.Ct. 1728, 152 L.Ed.2d 670 (2002). In clarifying the burden that a local government must meet at Step One of the Renton evidentiary inquiry, Alameda Books supercedes LLEH, and our panel opinion is predicated upon that holding. No Fifth Circuit ease has since relied on the LLEH court’s interpretation of Step One. Cf. Fantasy Ranch, Inc. v. City of Arlington, 459 F.3d 546, 559-62 (recognizing that Alameda Books controlled its Renton analysis, but applying the narrow tailoring inquiry from LLEH because “[t]he question of narrow tailoring was not before the Court in Alameda Books ”).
The four cases cited by the dissent as evidence of a circuit split with the panel’s alternative holding are distinguishable, and particularly so when the concurrence is read in concert with the majority opinion. In each of the cited cases, the evidence produced by the local government at Step One was both more substantial and more contextual than that produced by Dickinson County. Unlike the present case, each of our sister circuits had local evidence before it in addition to the commonly cited studies.5 Thus, in order to meet their burden to overcome that Step One evidence, the regulated businesses would have had to produce more evidence to prevail at Step Two than the Lion’s Den did here. In other words, none of our sister circuits in these cases faced as close an evidentiary question as that presented herein.
Finally, rural governments are not precluded by the panel opinion from relying upon urban studies in appropriate contexts. See Abilene Retail # 30, Inc. v. Bd. of Comm’rs, 492 F.3d 1164, 1177 (10th Cir.2007) (stressing county’s failure to “analogize the studies it relied upon to the current or anticipated secondary effects of sexually oriented businesses located in a rural county” (emphasis added)). Additionally, cities are permitted to rely on evidence garnered from local police departments or other local experts, and need not commission formal studies. See Alameda Books, 535 U.S. at 435, 122 S.Ct. 1728 (plurality opinion) (“[A] police department report’s conclusions regarding crime patterns may reasonably be relied upon....”).

. See Daytona Grand, Inc. v. City of Daytona Beach, 490 F.3d 860, 876-77 (11th Cir.2007) (city relied on “its own experiences” alongside studies and cases); Fantasy Ranch, 459 F.3d at 559-60 (5th Cir.2006) (city relied on post-enactment evidence including at least one study conducted "within the City of Arlington” alongside foreign studies and cases); Gammoh v. City of La Habra, 395 F.3d 1114, 1126 (9th Cir.2005) (city council relied on "declarations from investigating vice officers” alongside studies and cases); G.M. Enters., Inc. v. Town of St. Joseph, 350 F.3d 631, 633-34 (7th Cir.2003) (board "considered police reports” about local businesses alongside studies and cases). Although the presence of local evidence is not dispositive, it is indicative of higher production at Step One and a correspondingly higher Step Two burden.